Campbell, C. J.
Plaintiff sued to recover taxes paid under protest, for which the tax collector was proceeding to collection under his warrant.
*147The taxes were leyied in 1885. The supervisor, had assessed plaintiff for $300 upon the contents of his office, to which plaintiff did not object. When the board of review met, that body, of its own motion, and without testimony, raised the assessment to $1,800, doing so upon the claim that certain abstract books referring to land titles in Mecosta county should be taxed at that rate. After raising the assessment, plaintiff was notified of it, and appeared by counsel to object to it, but the board refused to change the enlarged rate.
While some question may exist as 'to the validity of this action in the manner in which it was had, we do not propose to discuss that, inasmuch as the subject-matter which they proposed to assess in that way was not subject to their jurisdiction.
The Constitution requires assessments to be made on property at its cash value. This means not only what may be put to valuable uses,' but what has a recognizable pecuniary value inherent in itself, and not enhanced or diminished according to the person who owns or uses it. The court below found expressly, and could not have found otherwise, that these abstract books have no intrinsic value. They are only valuable for the information they contain, and that information is conveyed by consultation or extracts. Their value is only kept up by their completeness and continued correction. The sale of a complete copy would practically destroy the value of the books in the hands of the plaintiff. So a similar compilation by any one else would have a like result. The value of the books, except as used, is nothing. They resemble in nature, if not precisely, the books which are consulted by any person who makes an income from his acquired knowledge, whether scientific or otherwise; as a surveyor’s notes, an author’s memoranda, a druggist’s recipes, and many analogous things. They may be and are *148very serviceable, but they are not things that the law has made subject to seizure or assessment. If these books were taxable as personalty, they could be made liable to satisfy it, and this, in our opinion, cannot be done.
As the whole subject was discussed and disposed of in Dart v. Woodhouse, 40 Mich. 399, it does not seem necessary to rehearse or review what was there held. All civilized governments respect private manuscripts, and treat them as not partaking of the nature of property open to ordinary sale and disposal. The possession of them gives no right in the possessor to use them, or publish them, unless by the acquiescence of the originator. While it often has happened that trade secrets, and other information which has been noted down in writing, may furnish means of acquiring profit, it was never imagined or held that the writings themselves were subject to seizure and sale without consent. Any attempt to make value out of such a sale would be really a sale of knowledge, and not of property.
Whether the' tax laws do or do not include things resembling these books in their nature we need not inquire, although none such have been pointed out. If they do, it is probably through inadvertence. It is very clear to us that this property does not come within the constitutional description, and we have found no intimation that the statutes meant to include it.
Whether plaintiff’s business itself can be taxed is not involved here. This is not a tax on business directly, although it is evidently measured by business, which is not the legal test.
We think the tax was invalid, and judgment must be rendered for the plaintiff for the amount paid, with interest, and costs of both courts, reversing the judgment below.
Sherwood and Champlin, JJ., concurred.